            Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Raymond Bouderau,                                  Civil Action No. 20-cv-4384

       Plaintiff,

                    -against-                      COMPLAINT

Duncan McCarthy,
                                                   ECF Case
       Defendant.



       Plaintiff Raymond Bouderau, by his attorney Raymond J. Markovich, Esq., hereby brings

this Complaint and alleges as follows:

                                PARTIES IN THIS COMPLAINT

       1.       Plaintiff Raymond Bouderau (“Plaintiff”) is an individual domiciled in New York

County, State of New York.

       2.       Defendant Duncan McCarthy (“Defendant”) is an individual domiciled in Orange

County, State of New York

                                 JURISDICTION AND VENUE

       3.       The claims asserted herein arise under and pursuant to §10(b) of the Exchange

Act of 1934 (15 U.S.C. §78j(b) and/or 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5). This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §1331 and §27 of the Exchange Act. The Court has supplemental

jurisdiction over all other claims pursuant to 28 U.S.C. §1367 as the other claims are so related to

claims within the Court’s original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.
            Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 2 of 33



       4.       This Court has personal jurisdiction over Defendant. Defendant does business or

maintains a regular place of business in this district. Venue is proper in this district pursuant to

§27 of the Exchange Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as this is this district in

which a substantial part of the events or omissions giving rise to the claim occurred.

       5.       In connection with the acts, conduct and other wrongs alleged in this Complaint,

defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to the United States mail and interstate telephone communications.

                                              FACTS

       6.       Defendant solicited Plaintiff to invest money into the initial capital and/or further

capital of the company Beyond Steel, Inc. (“Company”) as memorialized in an investment

contract entitled “Memorandum of Understanding Agreement of and Between the Shareholders

of Beyond Steel, Inc. & Raymond Bouderau” dated November 19, 2019 (“Investment

Contract”). A true and correct copy of such Investment Contract is attached hereto and

incorporated herein as Exhibit A. [Ex. A].

       7.       Prior to the formation of the Company, Defendant had been an employee of

Plaintiff’s company J-Bar Reinforcement Inc. which was engaged in the “rebar” business.

       8.       The Investment Contract required Plaintiff (a) to invest his money (b) in the

Company (c) for an expectation of profits to be derived solely from the efforts of individuals

other than Plaintiff. [Ex. A].

       9.       Plaintiff did invest $200,000 into the Company for an expectation that he would

receive payment from the Company of his $200,000 plus a 20% premium ($40,000) in a first

priority position and then 40% of all net profits generated by the Company thereafter as specified

in the Investment Contract (“Securities”). [Ex. A, p. 1.]




                                                  2
           Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 3 of 33



       10.        As part of Defendant’s solicitation of Plaintiff, and prior to the parties executing

the Investment Contract, Defendant had represented to Plaintiff that Defendant would be actively

participating in the business of the Company, would remain a shareholder of the Company and

would not compete with the Company (“Representations”). The Representations concerned

material facts.

       11.        As the Company’s “rebar” business in southern New York State and specifically

in Orange County and adjacent counties is highly competitive, Plaintiff reasonably relied upon

the Representations.

       12.        In the Investment Contract, Defendant subsequently agreed that “for a period of

five years following the termination of Shareholder’s [Defendant’s] interest in the Company or

termination of this agreement, shareholders shall not, directly or indirectly, either as a principal,

agent, employee, employer, consultant, partner, member or manager of a limited liability

company or, shareholder of a company, engage or otherwise participate in any manner or fashion

in any business that is in competition in any manner whatsoever with the business activities of

the Company, in or around any market in which the Company has, or has publicly announced a

plan for doing business.” The foregoing shall be referred to as the non-compete clause (“Non-

Compete”). [Ex. A, p. 1-2].

       13.        Defendant was a corporate fiduciary of the Company as evidenced in the

Shareholder Agreement for the Company (“Shareholder Agreement”) and Plaintiff was and is an

intended beneficiary under the Shareholder Agreement. A true and correct copy of the

Shareholder Agreement for the Company is attached hereto and incorporated herein as Exhibit B.

[Ex. B].




                                                   3
         Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 4 of 33



       14.     On or about February 12, 2020, Plaintiff had reason to believe that something was

wrong with the Company and had his counsel send a demand letter by email to Defendant

(“Demand Letter”). A true and correct copy of such Demand Letter is attached hereto and

incorporated herein as Exhibit C. [Ex. C.]

       15.     On February 26, 2020, counsel for Defendant responded by email feigning

ignorance as to the nature of the Investment Contract but stated that “the noncompete section is,

as you must know, completely unenforceable” (“Response”). A true and correct copy of the

Response is attached hereto and incorporated herein as Exhibit D. [Ex. D].

       16.     Counsel for Defendant then proceeded to threaten to pursue claims against

Plaintiff if Plaintiff pursued his own claims against Defendant. [Ex. D, p. 1].

       17.     Much to Plaintiff’s surprise, on or about February 28, 2020, Plaintiff received

from Defendant a purported amendment or release concerning the Investment Contract signed by

Defendant before a notary (“Release”).

       18.     Plaintiff did not execute the Release.

       19.     On or about February 2020, Sean Aronsen (“Aronsen”) made Defendant a partner

and/or hired Defendant as an employee and/or executive in his competing “rebar” business in

southern New York State and specifically in Orange County and adjacent counties (“Competing

Business”).

       20.     The Competing Business operates within 50 miles of Company’s operations.

       21.     Upon information and belief, on or about February 2020, the Competing Business

obtained a very large contract for approximately 15,000 tons of “rebar” (“Rebar Job”).




                                                 4
          Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 5 of 33



       22.     Upon information and belief, Defendant had diverted, or helped divert, the Rebar

Job, an asset of Company, to the Competing Business. The Rebar Job could generate as much as

$6,000,000 in net profits for the Competing Business.

       23.     Prior to the formation of the Competing Business, Aronsen had been an employee

of Plaintiff’s company J-Bar Reinforcement Inc. which was engaged in the “rebar” business.

                                               CLAIMS

       24.     Each of the following claims is asserted together and in the alternative.

CLAIM 1 - Violations of Section 10(b) of the Exchange Act and Rule 10b-5

       25.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 24

inclusive, as though fully set forth herein.

       26.     Defendant engaged in a plan, scheme, conspiracy and course of conduct, pursuant

to which he knowingly or recklessly engaged in acts, transactions, practices and courses of

business which operated as a fraud and deceit upon Plaintiff; made various untrue statements of

material facts and/or omitted to state material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading; and employed

devices, schemes and artifices to defraud in connection with the purchase and sale of securities.

Such scheme was intended to, and did: (i) deceive the Plaintiff as alleged herein; and (ii) caused

Plaintiff to purchase or otherwise acquire securities of little or no value. In furtherance of this

unlawful scheme, plan and course of conduct, Defendant took the actions set forth herein.

       27.     Defendant made Representations.

       28.     Defendant executed an Investment Contract that contains a Non-Compete.




                                                 5
          Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 6 of 33



       29.     Plaintiff reasonably relied upon the Representations and the representations in the

Non-Compete in the Investment Contract and Plaintiff invested $200,000 into the Company in

return for Securities. [Ex. A].

       30.     On or about February 28, 2020, Plaintiff received from Defendant the Release.

       31.     Plaintiff did not execute the Release.

       32.     On or about February 2020, Aronsen made Defendant a partner and/or hired

Defendant as an employee and/or executive in his Competing Business.

       33.     The Competing Business operates within 50 miles of Company’s operations in

violation of the Non-Compete.

       34.     The Representations were false.

       35.     At the time of executing the Investment Contract, Defendant did not intend to

honor the Non-Compete and did not subsequently honor the Non-Compete, so the

representations contained in the Non-Compete were false. [Ex. A, p. 1-2].

       36.     The February 26, 2020 Response from counsel for Defendant proves that both (A)

the Representations were false and (B) Defendant never intended to honor the Non-Compete so

the representations contained in the Non-Compete were false. [Ex. D].

       37.     As both an individual and a substantial shareholder in Company, Defendant had

actual knowledge of the materially false and misleading statements and/or material omissions

alleged herein and intended thereby to deceive Plaintiff or, in the alternative, acted with reckless

disregard for the truth in that he failed or refused to ascertain and disclose such facts as would

reveal the materially false and misleading nature of the statements made, although such facts

were readily available to him. Said acts and omissions were committed willfully or with reckless




                                                 6
          Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 7 of 33



disregard for the truth. In addition, Defendant knew or recklessly disregarded that material facts

were being misrepresented or omitted as described above.

       38.     By reason of the conduct alleged herein, Defendant knowingly or recklessly,

directly or indirectly, has violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

       39.     As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff

suffered damages in connection with his purchase of the Securities.

       40.     The Rebar Job could generate as much as $6,000,000 in net profits for the

Competing Business.

       41.     If the Representations were not false and the representations contained in the

Non-Compete were not false, Company might have obtained all or part of the Rebar Job and

generated as much as $6,000,000 in net profits for Company.

       42.     Under the Investment Contract, Plaintiff is entitled to receive 40% of net profits

of Company.

       43.     The $6,000,000 in net profits for Company from the Rebar Job would have

greatly increased the value of the Securities.

       44.     Plaintiff is entitled to recover as damages his $200,000 investment plus his

$40,000 premium and additionally, as damages, an amount to be proven at trial but no less than

$300,000 related to the Rebar Job. Additionally, demands his costs of suit and interest.

CLAIM 2 - Violations of Section 20(a) of the Exchange Act

       45.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 44

inclusive, as though fully set forth herein.




                                                 7
          Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 8 of 33



       46.     Defendant participated in the operation and management of Company, and

conducted and participated, directly and indirectly, in the conduct of its business affairs. As such,

Defendant was a “controlling person” of Company within the meaning of Section 20(a) of the

Exchange Act. In this capacity, Defendant participated in the unlawful conduct alleged.

       47.     Because of Defendant’s positions of authority and control, Defendant knew the

material adverse undisclosed information about Company including those misstatements

described herein. Defendant had a duty to disseminate accurate and truthful information to

Plaintiff with respect to Company’s activities and the use of Plaintiff’s money, and to correct

promptly any materially false statements that Defendant made to Plaintiff.

       48.     By reason of the above conduct, Defendant is liable to Plaintiff pursuant to

Section 20(a) of the Exchange Act for the violations committed by Company.

       49.     Plaintiff is entitled to recover as damages his $200,000 investment plus his

$40,000 premium and additionally, as damages, an amount to be proven at trial but no less than

$300,000 related to the Rebar Job. Additionally, demands his costs of suit and interest.

CLAIM 3 – Fraud in the Inducement

       50.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 49

inclusive, as though fully set forth herein.

       51.     Defendant made the Representations to Plaintiff prior to Plaintiff entering into the

Investment Contract.

       52.     The integration clause in the Investment Contract only applies to executed

agreements [written] and does not apply to the Representations which were oral. [Ex. A, p. 2].

       53.     The Representations concerned material facts.

       54.     The Representations were false as stated supra.




                                                 8
          Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 9 of 33



       55.     Defendant knew the Representations to be false at the time that Defendant made

the Representations to Plaintiff.

       56.     The Representations were made by Defendant to Plaintiff with the intent to induce

reliance and forbearance from further inquiry by Plaintiff.

       57.     Plaintiff justifiably relied upon the Representations and invested $200,000 into

Company in return for Securities.

       58.     Counsel for Defendant asserts in the Response that the Non-Compete is

“completely unenforceable”. [Ex. D].

       59.     The false Representations by Defendant have directly caused Plaintiff to suffer

damages in the amount of his $200,000 investment plus his $40,000 premium and additionally,

as damages, an amount to be proven at trial but no less than $300,000 related to the Rebar Job.

Additionally, demands his attorney’s fees, costs of suit and interest.

CLAIM 4 – Breach of Contract

       60.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 59

inclusive, as though fully set forth herein.

       61.     Plaintiff and Defendant formed a contract by executing the Investment Contract

dated November 19, 2019.

       62.     Plaintiff has fully performed under the Investment Contract by investing $200,000

into the Company.

       63.     Defendant has breached the Investment Contract by failing to perform in

accordance with the terms of the Non-Compete.

       64.     The breach by Defendant has directly caused Plaintiff to suffer damages in the

amount of his $200,000 investment plus his $40,000 premium and additionally, as damages, an




                                                 9
         Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 10 of 33



amount to be proven at trial but no less than $300,000 related to the Rebar Job. Additionally,

demands his costs of suit and interest.

CLAIM 5 – Breach of Fiduciary Duty / Corporate Opportunity Doctrine

       65.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 64

inclusive, as though fully set forth herein.

       66.     Plaintiff was and is an intended beneficiary under the Shareholder Agreement.

       67.     Defendant was a corporate fiduciary to both Company and Plaintiff.

       68.     Defendant owed fiduciary duties to both Company and Plaintiff.

       69.     Upon information and belief, Defendant diverted, or helped divert, the Rebar Job,

an asset of Company, to the Competing Business and such diversion was for Defendant’s own

benefit which was a breach of the duties owed to both Company and Plaintiff.

       70.     If Company had obtained all or part of the Rebar Job, it could have generated as

much as $6,000,000 in net profits for Company.

       71.     Under the Investment Contract, Plaintiff is entitled to receive 40% of net profits

of Company.

       72.     Plaintiff is entitled to recover as damages an amount to be proven at trial but no

less than $300,000 related to the Rebar Job. Additionally, demands his costs of suit and interest.

                                               PRAYER

       WHEREFORE, Plaintiff prays for the following from Defendant:

       A.      Damages to be proven at trial but no less than $540,000.

       B.      Plaintiff’s attorney’s fees, costs of suit and interest.

       C.      Such other and further relief that this Court may deem just and proper.




                                                  10
        Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 11 of 33



                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury on all Claims at law plead herein.

June 8, 2020                                        Respectfully submitted,


                                                    /s/ Raymond J. Markovich
                                                    Raymond J. Markovich, Esq. (RM0919)
                                                    Chief Counsel
                                                    J - Bar Reinforcement Inc.
                                                    421 E. 119th Street
                                                    New York, NY 10035
                                                    Tel: 323-401-8032
                                                    rjmarkovich@me.com
                                                    Attorney for Plaintiff




                                               11
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 12 of 33




                    EXHIBIT A
        Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 13 of 33




                                   Memorandum of Understanding
     Agreement of and Between the Shareholders of Beyond Steel, Inc. & Raymond Bouderau
                                     Dated: November     fl,    2019
                                                 Purpose
The purpose of this document is to memorialize the understanding of the current common equity
shareholders of Beyond Steel, Inc., namely Kyle Balakitsis and Duncan McCarthy (hereinafter
"Shareholders") and Mr. Raymond Bouderau.
                                              Background
Based on the Shareholder's Agreement of Beyond Steel, Inc., the current common equity structure of the
voting shares of the company are as follows:
    1. Kyle Balakitsis - 51%
    2. Duncan McCarthy - 49%
While the voting equity of the company consists currently of one class of common sfock, it has been
agreed and understood by the two aforementioned shareholders of Beyond Steel, Inc. (hereinafter the
"Company") that their voting shares do not and will not represent their share of the company profit as will
be discussed in the following section(s).
                                               Agreement
The specific terms of this Agreement are as follows:
    1. As it is acknowledged and agreed, Mr. Raymond Bouderau will be contributing the company's
       initial capital and may from time to time contribute further capital, Mr. Raymond Bouderau will
       receive forty percent (40%) of all net profit that is generated by the company.
    2. Mr. Bouderau will be repaid his initial and any further capital investments into the company
       before any other capital can be disbursed to any other shareholder or party to this agreement
       which includes all other debts, accounts payable, salaries, or any other payments that are due
       from the Company other than those that are required to be paid by the laws of the State of New
       York and the United States.
    3. For his capital contribution both already given and any any further capital he contributes in the
       furture, the Company through its Shareholders agrees to pay Mr. Bouderau a twenty percent
       (20%) premium on his total contributions which is to be paid out in the same fashion as the total
       contribution Mr. Bouderau has made giving this the same first priority of payment as the initial
       capital contribution both already given and to be contributed in the future.
    4. Once Mr. Bouderau's contribution and premium are repaid by the company, the following
       schedule shall be followed when the Company is disbursing its net profits from operations:
            a. Mr. Raymond Bouderau - 40%
            b. Mr. Kyle Balakitsis - 30%
            c. Mr. Duncan McCarthy - 30%
    5. Non-Compete. Shareholders acknowledge and recognize the highly competitive nature of the
       Company's business and that Shareholders duties hereunder justify restricting Shareholders
       further employment or ownership interest in a like company following any termination of
       Shareholdings in the Company or active participation in the company. The Shareholders agree
       that so long as the Shareholders are actively participating in the Company, and (i) for a period of
           Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 14 of 33




          five years following the termination of this Agreement, Shareholders, except when acting at the
          request of the Company on behalf of or for the benefit of the Company, will not induce
          customers, agents or other sources of distribution of the Company's business under contract or
          doing business with the Company to terminate, reduce, alter or divert business with or from the
          Company, and (ii) for a period of five years following the termination of Shareholder's interest in
          the Company or the termination of this Agreement, Shareholders shall not, directly or indirectly,
          either as a principal, agent, employee, employer, consultant, partner, member or manager of a
          limited liability company or, shareholder of a company, engage or otherwise participate in any
          manner or fashion in any business that is in competition in any manner whatsoever with the
          business activities of the Company, in or around any market in which the Company has, or has
          publicly announced a plan for doing business. Shareholders further covenant and agree that the
          restrictive covenant set forth in this paragraph is reasonable as to duration, terms, and
          geographical area and that the same protects the legitimate interests of the Company, imposes no
          undue hardships on Shareholders, and is not injurious to the public. It is the desire and intent of
          the Parties that the provisions of this paragraph be enforced to the fullest extent permissible under
          the laws and public policies applied in each jurisdiction in which the company operates. This non­
          compete clause shall cover a geographical area of 50 miles from all places where the Company
          operates.
       6. Once executed, this memorandum of understanding and agreement shall supersede any prior
          executed agreements and shall remain in full effect throughout the Company's existence or until a
          newly executed agreement is made where all parties to this agreement are parties to the newly
          created agreement.
       7. For a new agreement to take effect to supersede the terms of the subject agreement, all parties
          must execute the newly formed agreement.


                            �
 AGREED to and SIGNED on the  Day of November, 2019

       /�
        c:_/VJ/            I
                                       -------



 Raymond Boudre
   /
                   /
              /
             ��-d7                                   =:>�


   Z2�d�&
����-/




�Carthy
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 15 of 33




                     EXHIBIT B
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 16 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 17 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 18 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 19 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 20 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 21 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 22 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 23 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 24 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 25 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 26 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 27 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 28 of 33
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 29 of 33




                    EXHIBIT C
           Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 30 of 33




February 12, 2020

Via Email

Mr. Duncan McCarthy
Dmccarthy1379@gmail.com

Dear Mr. McCarthy:

        Our firm represents Mr. Raymond Bouderau and I am also Chief Counsel for his
companies. We write to you concerning the Agreement between the shareholders of Beyond
Steel, Inc. (“Company”) and Mr. Bouderau dated November 19, 2019 (“Agreement”).

       It has come to our attention that you are in material breach of Section 5 of the Agreement.
As a result of such breach, Mr. Bouderau demands that he immediately be repaid his capital
contribution of $200,000 plus the contractual premium of $40,000 for a total amount due and
payable of $240,000.

       If we do not receive a response from you within 10 days, we will pursue all legal
remedies to enforce Mr. Bouderau’s rights under the Agreement.

          All rights reserved.

Sincerely,



Raymond J. Markovich, Esq.
ray@uslawgroupinc.com
* BBA, JD & LLM - admitted in New York,
  SCOTUS, 2d, 6th & 9th Circuits




cc:       Mr. Raymond Bouderau
          Mr. Michael Breslin, Esq.
Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 31 of 33




                    EXHIBIT D
          Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 32 of 33


■■White and
LIE Williams llp
Randy M. Friedberg
7 Times Square | Suite 2900 | New York, NY 10036-6524
Direct 212.714.3079 | Fax 212.631.1241
friedbergr@whiteandwilliams.com | whiteandwilliams.com




                                                      February 26, 2020
VIA EMAIL (ray@uslawgroupinc.com)

U.S. Law Group
30 Wall Street
8lh Floor-
New York, NY 10005
Attn: Raymond J. Markovich, Esq.

         Re:      Agreement of and Between the Shareholders of
                  Beyond Steel, Inc. & Raymond Bouderau

Dear Mr. Markovich:

       This firm is counsel to Duncan McCarthy. Please direct any future correspondence
regarding this matter to the undersigned. As stated below, however, we hope that will not be
necessary.

       Our client has forwarded us your demand letter dated February 12, 2020. While we
acknowledge receipt, we completely reject your demands. Your claims and allegations, as well
as the agreement upon which you purport to rely, the Memorandum of Understanding dated
November 19, 2019 (the “Agreement”), are utterly intelligible.

       You have alleged our client has committed a material breach of the noncompete section
of the Agreement. We completely deny that he has done so. Moreover, we do not understand
what you allege the Agreement even purports to represent. Is it a debt agreement, an equity
agreement, a shareholder agreement or something else? How do you believe he has breached it?

       Whatever you think it is, the noncompete section is, as you must know, completely
unenforceable. Moreover, even if it were enforceable in some way, your client would at best
have a claim against the entity Beyond Steel, Inc., not against our client.

        You have threatened to pursue Mr. Bourderau’s claims. Please consider that very
carefully. Our client has no personal liability on any level here and if you pursue this matter any
further will take all actions to protect and enforce his rights, including pursuing claims against
your client.


                      Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island


24210746V.1
          Case 7:20-cv-04384-NSR Document 1 Filed 06/08/20 Page 33 of 33
Raymond J. Markovich, Esq.
February 26, 2020
Page 2


        If you believe we are missing information or documentation which we should consider,
please send it to us. If not, we will close our file on this matter.

        This letter is not intended nor shall it be construed as an offer for settlement or a waiver
or relinquishment of any rights or remedies of our client.




RMF:gmd
cc:  Mr. Duncan McCarthy




24210746V.1
